DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1–3 and 5–21 is/are pending.
Claim(s) 4 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0381769 A1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–4 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 9, 11, 12, and 13–16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishinaka et al. (US 2015/0244017 A1, hereinafter Nishinaka) in view of Kim (US 2012/0214036 A1).
Regarding claim 1, Nishinaka discloses a lithium ion secondary battery element (1, [0038]) comprising:
a positive electrode (P21) including a positive electrode current collector (P21b) and a positive electrode active material (P21a) that is applied in a substantially same shape as the positive electrode current collector (P21b) to at least a part of both surfaces of the positive electrode current collector (P21b, [0067]),
the positive electrode current collector (P21b) including a positive electrode active material layer (P21a) with a generally rectangular shape, where the positive electrode active material (P21a) is applied, and a positive electrode active material non-applied part (NC) where the positive electrode active material (P21b) is not applied (FIG. 6, [0068]),
the positive electrode active material non-applied part (NC) being positioned along at least a part of a peripheral part of the positive electrode current collector (P21b, [0068]),
the positive electrode active material layer (P21a) including a positive electrode active material layer flat part (C1) and a positive electrode active material layer thin part (22A) that is thinner than the positive electrode active material layer flat part (C1, [0081]);
a negative electrode (N21) including a negative electrode current collector (N21b) and a negative electrode active material (N21a) that is applied in a substantially same shape as the negative electrode current collector (N21b) to at least a part of both surfaces of the negative electrode current collector (N21b, [0067]),
the negative electrode current collector (N21b) including a negative electrode active material layer (N21a) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (P21a), where the negative electrode active material (N21a) is applied, and a negative electrode active material non-applied part (NC) where the negative electrode active material is not applied (FIG. 6, [0068]),
the negative electrode active material non-applied part (NC) being positioned along at least a part of a peripheral part of the negative electrode current collector (N21b, [0068]),
the negative electrode active material layer (N21a) including a negative electrode active material layer flat part (C1) and a negative electrode active material layer thin part (22A) that is thinner than the negative electrode active material layer flat part (C1, [0081]); and
a separator (4) disposed between the positive electrode (P21) and the negative electrode (N21, [0074]),
the separator (4) contacting the negative electrode active material layer flat part (C1) and the positive electrode active material flat part (C1, [0074]),
wherein the positive electrode (P21) and the negative electrode (N21) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (P21a) in the positive electrode (P21) and the generally rectangular shape of the negative electrode active material layer (N21a) in the negative electrode (N21a) substantially overlap each other (FIG. 6, [0074]) and
the positive electrode active material non-applied part (NC) of the positive electrode (P21) and the negative electrode active material non-applied part (NC) of the negative electrode (N21) are positioned on opposing sides of the respective rectangular shapes (FIG. 6, [0077]),
a part of the separator (4) corresponding to the negative electrode active material non-applied part (NC) of the negative electrode (N21) does not overlap with the positive electrode (P21, [0076]),
a border part (22B) between the negative electrode active material layer (N21a) and the negative electrode active material non-applied part (NC) is positioned closer to a peripheral side of the negative electrode current collector than the peripheral part of the positive electrode current collector (P21b) that is adjacent to the negative electrode active material non-applied part (NC, [0076]),
a border part between the negative electrode active material layer flat part (C1) and the negative electrode active material layer thin part (22A) is positioned closer to a central side of the negative electrode current collector (N21b) than the peripheral part of the positive electrode current collector (P21b) that is adjacent to the negative electrode active material non-applied part (NC, [0076]).
Nishinaka does not explicitly disclose:
the negative electrode active material layer thin part has a density that is less than a density of the negative electrode active material layer flat part.
Kim discloses a negative electrode (6) comprising a negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of a negative electrode active material layer flat part (52, [0066]) to prevent the formation of wrinkles in the negative electrode (FIG. 4, [0067]). Nishinaka and Kim are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer thin part of Nishinaka with the density of Kim in order to prevent the formation of wrinkles in the negative electrode.
Regarding claim 2, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the positive electrode active material layer (P21a) tapers toward a border part (22B) between the positive electrode active material layer flat part (C1) and the positive electrode active material non-applied part (NC, [0081]).
Regarding claim 3, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (N21a) tapers toward the border part (22B) between the negative electrode active material layer flat part (C1) and the negative electrode active material non-applied part (NC, [0081]).
Regarding claim 11, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein an another part of the separator (4) corresponding to the positive electrode active material non-applied part (NC) of the positive electrode (P21) does not overlap with the negative electrode (N21, [0076]).
Regarding claim 12, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the part and the another part of the separator (4) are opposite to each other (FIG. 6, [0076]).
Regarding claim 9, Kim discloses a lithium ion secondary battery (RB) comprising a power generating element (1) including a lithium ion secondary battery element (1), and an electrolyte solution in a package (10, [0058]), wherein the lithium ion secondary battery element (1) comprises:
a positive electrode (P21) including a positive electrode current collector (P21b) and a positive electrode active material (P21a) that is applied in a substantially same shape as the positive electrode current collector (P21b) to at least a part of both surfaces of the positive electrode current collector (P21b, [0067]),
the positive electrode current collector (P21b) including a positive electrode active material layer (P21a) with a generally rectangular shape, where the positive electrode active material (P21a) is applied, and a positive electrode active material non-applied part (NC) where the positive electrode active material (P21b) is not applied (FIG. 6, [0068]),
the positive electrode active material non-applied part (NC) being positioned along at least a part of a peripheral part of the positive electrode current collector (P21b, [0068]),
the positive electrode active material layer (P21a) including a positive electrode active material layer flat part (C1) and a positive electrode active material layer thin part (22A) that is thinner than the positive electrode active material layer flat part (C1, [0081]);
a negative electrode (N21) including a negative electrode current collector (N21b) and a negative electrode active material (N21a) that is applied in a substantially same shape as the negative electrode current collector (N21b) to at least a part of both surfaces of the negative electrode current collector (N21b, [0067]),
the negative electrode current collector (N21b) including a negative electrode active material layer (N21a) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (P21a), where the negative electrode active material (N21a) is applied, and a negative electrode active material non-applied part (NC) where the negative electrode active material is not applied (FIG. 6, [0068]),
the negative electrode active material non-applied part (NC) being positioned along at least a part of a peripheral part of the negative electrode current collector (N21b, [0068]),
the negative electrode active material layer (N21a) including a negative electrode active material layer flat part (C1) and a negative electrode active material layer thin part (22A) that is thinner than the negative electrode active material layer flat part (C1, [0081]); and
a separator (4) disposed between the positive electrode (P21) and the negative electrode (N21, [0074]),
the separator (4) contacting the negative electrode active material layer flat part (C1) and the positive electrode active material flat part (C1, [0074]),
wherein the positive electrode (P21) and the negative electrode (N21) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (P21a) in the positive electrode (P21) and the generally rectangular shape of the negative electrode active material layer (N21a) in the negative electrode (N21a) substantially overlap each other (FIG. 6, [0074]) and
the positive electrode active material non-applied part (NC) of the positive electrode (P21) and the negative electrode active material non-applied part (NC) of the negative electrode (N21) are positioned on opposing sides of the respective rectangular shapes (FIG. 6, [0077]),
a part of the separator (4) corresponding to the negative electrode active material non-applied part (NC) of the negative electrode (N21) does not overlap with the positive electrode (P21, [0076]),
a border part (22B) between the negative electrode active material layer (N21a) and the negative electrode active material non-applied part (NC) is positioned closer to a peripheral side of the negative electrode current collector than the peripheral part of the positive electrode current collector (P21b) that is adjacent to the negative electrode active material non-applied part (NC, [0076]),
a border part between the negative electrode active material layer flat part (C1) and the negative electrode active material layer thin part (22A) is positioned closer to a central side of the negative electrode current collector (N21b) than the peripheral part of the positive electrode current collector (P21b) that is adjacent to the negative electrode active material non-applied part (NC, [0076]).
Nishinaka does not explicitly disclose:
the negative electrode active material layer thin part has a density that is less than a density of the negative electrode active material layer flat part.
Kim discloses a negative electrode (6) comprising a negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of a negative electrode active material layer flat part (52, [0066]) to prevent the formation of wrinkles in the negative electrode (FIG. 4, [0067]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer thin part of Nishinaka with the density of Kim in order to prevent the formation of wrinkles in the negative electrode.
Regarding claim 13, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the positive electrode active material layer (P21a) tapers toward a border part (22B) between the positive electrode active material layer flat part (C1) and the positive electrode active material non-applied part (NC, [0081]).
Regarding claim 14, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (N21a) tapers toward the border part (22B) between the negative electrode active material layer flat part (C1) and the negative electrode active material non-applied part (NC, [0081]).
Regarding claim 15, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein an another part of the separator (4) corresponding to the positive electrode active material non-applied part (NC) of the positive electrode (P21) does not overlap with the negative electrode (N21, [0076]).
Regarding claim 16, modified Nishinaka discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the part and the another part of the separator (4) are opposite to each other (FIG. 6, [0076]).

Claim(s) 5-8, 10, and 17–21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura (WO 2017/163846 A1; see English language equivalent, US 2021/0210761 A1) in view of Kim (US 2012/0214036 A1).
Regarding claim 5, Mimura discloses a lithium ion secondary battery element (FIG. 1, [0082]) comprising:
a positive electrode (1) including a positive electrode current collector (3) and a positive electrode active material (2) that is applied in a substantially same shape as the positive electrode current collector (3) to at least a part of both surfaces of the positive electrode current collector (3, [0083]),
the positive electrode current collector (3) including a positive electrode active material layer (1) with a generally rectangular shape, where the positive electrode active material (1) is applied, and a positive electrode active material non-applied part where the positive electrode active material (2) is not applied (FIG. 2, [0083]),
the positive electrode active material non-applied part being positioned along at least a part of a peripheral part of the positive electrode current collector (3, [0083]),
the positive electrode active material layer (2) including a positive electrode active material layer flat part and a positive electrode active material layer thin part that is thinner than the positive electrode active material layer flat part (FIG. 2, [0063]); and
a negative electrode (6) including a negative electrode current collector (8) and a negative electrode active material (7) that is applied in a substantially same shape as the negative electrode current collector (8) to at least a part of both surfaces of the negative electrode current collector (8, [0083]),
the negative electrode current collector (8) including a negative electrode active material layer (7) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (7), where the negative electrode active material (7) is applied, and a negative electrode active material non-applied part where the negative electrode active material (7) is not applied (FIG. 2, [0083]),
the negative electrode active material non-applied part being positioned along at least a part of a peripheral part of the negative electrode current collector (3, [0083]),
the negative electrode active material layer (7) including a negative electrode active material layer flat part and a negative electrode active material layer thin part that is thinner than the negative electrode active material layer flat part (FIG. 2, [0063]),
wherein the positive electrode (1) and the negative electrode (6) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (2) in the positive electrode (1) and the generally rectangular shape of the negative electrode active material layer (7a) in the negative electrode (6) substantially overlap each other (FIG. 2, [0082]),
the positive electrode active material non-applied part of the positive electrode (1) and the negative electrode active material non-applied part of the negative electrode (6) are positioned on the same side of the respective rectangular shapes (FIG. 2, [0083]),
a border part between the negative electrode active material layer thin part and the negative electrode active material layer flat part is positioned adjacent to the positive electrode active material layer flat part (FIG. 2, [0083]),
the positive electrode (1) further including an insulating member (9) that covers at least a part of the positive electrode active material non-applied part on an upper surface and lower surface of the positive electrode current collector (3) , respectively (FIG. 2, [0086]); and
a border part between the negative electrode active material layer (7) and the negative electrode active material non-applied part is positioned adjacent to the insulating member (9) covering the at least a part of the part of the positive electrode active material non-applied part of the positive electrode current collector (3, [0086]).
Mimura does not explicitly disclose:
the negative electrode active material layer thin part has a density that is less than a density of the negative electrode active material layer flat part.
Kim discloses a negative electrode (6) comprising a negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of a negative electrode active material layer flat part (52, [0066]) to prevent the formation of wrinkles in the negative electrode (FIG. 4, [0067]). Mimura and Kim are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer thin part of Mimura with the density of Kim in order to prevent the formation of wrinkles in the negative electrode.
Regarding claim 6, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the positive electrode active material layer (2) tapers toward a border part between the positive electrode active material layer flat part and the positive electrode active material non-applied part (FIG. 2, [0063]).
Regarding claim 7, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (7) tapers toward the border part between the negative electrode active material layer flat part) and the negative electrode active material non-applied part (FIG. 2, [0063]).
Regarding claim 8, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element, further comprising:
a separator (20) disposed between the positive electrode (1) and the negative electrode (6, [0082]).
Regarding claim 17, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the insulating member (9) extends to at least a part of the positive electrode active material layer thin part on the upper surface and the lower surface of the positive electrode current collector (3), respectively (FIG. 2, [0086]).
Regarding claim 10, Mimura discloses a lithium ion secondary battery (100) comprising a power generating element including a lithium ion secondary battery element, and an electrolyte solution in a package (30, [0082]), wherein the lithium ion secondary battery element (1) comprises:
a positive electrode (1) including a positive electrode current collector (3) and a positive electrode active material (2) that is applied in a substantially same shape as the positive electrode current collector (3) to at least a part of both surfaces of the positive electrode current collector (3, [0083]),
the positive electrode current collector (3) including a positive electrode active material layer (1) with a generally rectangular shape, where the positive electrode active material (1) is applied, and a positive electrode active material non-applied part where the positive electrode active material (2) is not applied (FIG. 2, [0083]),
the positive electrode active material non-applied part being positioned along at least a part of a peripheral part of the positive electrode current collector (3, [0083]),
the positive electrode active material layer (2) including a positive electrode active material layer flat part and a positive electrode active material layer thin part that is thinner than the positive electrode active material layer flat part (FIG. 2, [0063]); and
a negative electrode (6) including a negative electrode current collector (8) and a negative electrode active material (7) that is applied in a substantially same shape as the negative electrode current collector (8) to at least a part of both surfaces of the negative electrode current collector (8, [0083]),
the negative electrode current collector (8) including a negative electrode active material layer (7) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (7), where the negative electrode active material (7) is applied, and a negative electrode active material non-applied part where the negative electrode active material (7) is not applied (FIG. 2, [0083]),
the negative electrode active material non-applied part being positioned along at least a part of a peripheral part of the negative electrode current collector (3, [0083]),
the negative electrode active material layer (7) including a negative electrode active material layer flat part and a negative electrode active material layer thin part that is thinner than the negative electrode active material layer flat part (FIG. 2, [0063]),
wherein the positive electrode (1) and the negative electrode (6) are overlapped on each other so that the generally rectangular shape of the positive electrode active material layer (2) in the positive electrode (1) and the generally rectangular shape of the negative electrode active material layer (7a) in the negative electrode (6) substantially overlap each other (FIG. 2, [0082]),
the positive electrode active material non-applied part of the positive electrode (1) and the negative electrode active material non-applied part of the negative electrode (6) are positioned on the same side of the respective rectangular shapes (FIG. 2, [0083]),
a border part between the negative electrode active material layer thin part and the negative electrode active material layer flat part is positioned adjacent to the positive electrode active material layer flat part (FIG. 2, [0083]),
the positive electrode (1) further including an insulating member (9) that covers at least a part of the positive electrode active material non-applied part on an upper surface and lower surface of the positive electrode current collector (3) , respectively (FIG. 2, [0086]); and
a border part between the negative electrode active material layer (7) and the negative electrode active material non-applied part is positioned adjacent to the insulating member (9) covering the at least a part of the part of the positive electrode active material non-applied part of the positive electrode current collector (3, [0086]).
Mimura does not explicitly disclose:
the negative electrode active material layer thin part has a density that is less than a density of the negative electrode active material layer flat part.
Kim discloses a negative electrode (6) comprising a negative electrode active material layer thin part (53, [0064]) has a density that is less than a density of a negative electrode active material layer flat part (52, [0066]) to prevent the formation of wrinkles in the negative electrode (FIG. 4, [0067]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer thin part of Mimura with the density of Kim in order to prevent the formation of wrinkles in the negative electrode.
Regarding claim 18, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the positive electrode active material layer (2) tapers toward a border part between the positive electrode active material layer flat part and the positive electrode active material non-applied part (FIG. 2, [0063]).
Regarding claim 19, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the negative electrode active material layer (7) tapers toward the border part between the negative electrode active material layer flat part) and the negative electrode active material non-applied part (FIG. 2, [0063]).
Regarding claim 20, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery, further comprising:
a separator (20) disposed between the positive electrode (1) and the negative electrode (6, [0082]).
Regarding claim 21, modified Mimura discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the insulating member (9) extends to at least a part of the positive electrode active material layer thin part on the upper surface and the lower surface of the positive electrode current collector (3), respectively (FIG. 2, [0086]).

Response to Arguments
Applicant's arguments with respect to Kifue have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Kim have been fully considered but they are not persuasive.
Applicants argue Kim fails to suggest the recited separator as set forth in claim 1 (P9/¶5). Note that while Kim does not disclose all the features of the present claimed invention, Kim is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a density of the negative electrode active material layer thin part, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Kim discloses a positive electrode and a negative electrode including an uncoated region that can be exposed on both edges in the width direction (P9/¶6). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Kim discloses an electrode including an uncoated region that is exposed on only one edge (FIG. 4, [0046]). Therefore, Kim discloses a positive electrode and a negative electrode including an uncoated region that is not exposed on both edges in the width direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725